FILED
                            NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES E. MOODY,                                  Nos. 11-72122
                                                      11-72125
               Petitioner - Appellant,
                                                 Tax Ct. Nos. 1319-10L
  v.                                                          1060-10L

COMMISSIONER OF INTERNAL                         MEMORANDUM *
REVENUE,

               Respondent - Appellee.



                           Appeals from a Decision of the
                             United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       In these consolidated appeals, James E. Moody appeals pro se from the Tax

Court’s summary judgments permitting the Commissioner of Internal Revenue

(“Commissioner”) to proceed with actions to collect his federal income tax liability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these appeals are suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
for tax years 2000, 2001, 2003, and 2004. We have jurisdiction under 26 U.S.C.

§ 7482(a). We review de novo a grant of summary judgment. Miller v. Comm’r,

310 F.3d 640, 642 (9th Cir. 2002). We affirm.

      The Tax Court properly determined that Moody was precluded from

challenging his tax liability for all tax years at issue because he received notices of

the deficiency but failed to petition the tax court for a deficiency hearing. See 26

U.S.C. § 6330(c)(2)(B) (permitting challenge to the underlying tax liability if the

taxpayer “did not receive any statutory notice of deficiency for such tax liability or

did not otherwise have an opportunity to dispute such tax liability”). Contrary to

his contention on appeal, Moody failed to raise a genuine dispute of material fact

as to whether he did not receive the notice of deficiency because he did not submit

any evidence contradicting the evidence of mailing submitted by the

Commissioner. See Hagner v. United States, 285 U.S. 427, 430 (1932) (a properly

mailed letter carries with it a presumption of receipt).

      Moody’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     11-72122